DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/425,005 filed on 05/29/2019 claims foreign priority to GERMANY 102018114092.4 filed on 06/13/2018.

Current Status
This communication is a first office action, non-final rejection based on the merits.  Claims 1-20 are currently pending and have been considered below.

Claim Objections
Claim 18 is objected to because of the following informalities:  Applicant uses the phrase “based the comparison” (line 3).  Examiner respectfully suggests the phrase “based the comparison” should read “based on the comparison.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 12, and 13 of U.S. Patent No. 10,771,087 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,771,087 B2 (see table below) disclose similar functions and limitations as claimed in the claims of the instant application, (see table below).


Application No. 16/425,005
U.S. Patent No. 10,771,087 B2
Independent Claim 1
            A method for monitoring a data converter configured to convert data using a calibration determined by a *calibration data record, the method comprising: 
	calibrating the data converter in order to determine a corresponding multiplicity of time associated calibration data records at a multiplicity of different times; and 
	determining a state of the data converter based on comparing at least one of the multiplicity of time associated calibration data records with a comparison data record.

*Specification (¶ 0030) defines “calibration data record” as “calibration parameters” which encompasses “linearity parameters.”
Independent Claim 1
            A method for monitoring a data converter, the method comprising:


             determining a multiplicity of time-associated linearity parameters that describe a linearity of the data converter at a multiplicity of different times,
determining a state of the data converter based on comparing at least one linearity       parameter of the multiplicity of time-associated linearity parameters with a comparison parameter.

Claim 2
            The method as claimed in claim 1, wherein the comparison data record comprises at least one other of the time associated calibration data records.

Claim 3
              The method as claimed in claim 1,
            wherein the comparison parameter comprises at least one further time-associated linearity parameter of the multiplicity of time- associated linearity parameters.

Claim 3
            The method as claimed in claim 2, wherein the method further comprises capturing at least one time associated ambient parameter at at least some of the multiplicity of different times, wherein the determining of the state of the data converter is further based 
	wherein the comparison comprises comparison of a difference threshold value with a difference between the at least one of the multiplicity of time associated calibration data records and the at least one other of the time associated calibration data records, wherein the difference threshold value is determined based on the at least one time associated ambient parameter.


              The method as claimed in claim 1, wherein the at least one linearity parameter or the comparison parameter is defined as a function of at least one ambient     parameter.



Claim 14
      The device for data conversion as claimed in claim 12, wherein:
           the monitoring circuit is configured to determine an operating point of the data converter, and determine whether the operating point of the data converter is correct based on a  comparison of the operating point with at least one third value; and
           the determining the multiplicity of time-associated linearity parameters and the determining the state of the data converter are only performed if the operating point is determined to be correct.


            The method as claimed in claim 1, wherein the comparison data record comprises at least one threshold value.

Claim 2
           The method as claimed in claim 1, wherein the comparison parameter comprises a threshold value.

Claim 15
            The method as claimed in claim 14, wherein the method further comprises: 
	shutting down the data converter or outputting a warning based on the measure of the degradation state of the data converter.

Claim 13
           The device for data conversion as claimed in claim 12, further comprising:
           a signal interface configured to provide at least one signal based on the state of the data converter; and
          a shutdown circuit configured to shut down the data converter based on the state of the data converter.

Independent claim 16
            An apparatus for data conversion, comprising: 
	a data converter configured to convert data using a calibration determined by a calibration data record; 
	a calibration circuit configured to determine a corresponding multiplicity of time associated calibration data records at a multiplicity of different times; and 
	a monitoring circuit configured to determine a state of the data converter based on comparison of at least one of the 


           A device for data conversion, comprising: 
	a data converter;
	a test signal circuit configured to determine a multiplicity of time-associated linearity parameters that describe a linearity of the data converter, at a multiplicity of different times; and
	a monitoring circuit configured to determine a state of the data converter based on   comparing at least one linearity parameter of the multiplicity of time-


	The apparatus for data conversion as claimed in claim 16, further comprising: 
	a signal interface configured for providing at least one signal based on the state of the data converter; or 
	a shutdown circuit configured for shutting down the data converter based on the state of the data converter.

Claim 13
           The device for data conversion as claimed in claim 12, further comprising:
           a signal interface configured to provide at least one signal based on the state of the data converter; and
           a shutdown circuit configured to shut down the data converter based on the state of the data converter.

Claim 18. 
	The apparatus for data conversion as claimed in claim 16, wherein the monitoring circuit is configured to: 
	determine a state of the data converter based the comparison of the at least one of the multiplicity of time associated calibration data records with the comparison data record.

Independent Claim 12
           A device for data conversion, comprising: 
	a data converter;
	a test signal circuit configured to determine a multiplicity of time-associated linearity parameters that describe a linearity of the data converter, at a multiplicity of different times; and
           a monitoring circuit configured to determine a state of the data converter based on   comparing at least one linearity parameter of the multiplicity of time-associated linearity parameters with a comparison parameter.




Independent claim 20. 
	A system for converting data, comprising:
            a data converter, wherein the data converter is configured to convert data using a calibration determined by a calibration data record, 
	a monitoring circuit for the data converter, wherein the monitoring circuit for the data converter is configured to: 
	calibrate the data converter in order to determine a corresponding multiplicity of time associated calibration data records at a multiplicity of different times; and 



           A device for data conversion, comprising: 
	a data converter;
	a test signal circuit configured to determine a multiplicity of time-associated linearity parameters that describe a linearity of the data converter, at a multiplicity of different times; and
           a monitoring circuit configured to determine a state of the data converter based on comparing at least one linearity parameter of the multiplicity of time-associated linearity parameters with a .





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, 12, 16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claim 1, claim 3, 4, 7, 9, and 12, applicant uses the phrase “the multiplicity of time associated calibration data records” (claim 1 line 5-6, claim 3 line 6, claim 4 line 6 and 8, claim 7 line 1-2, claim 9 line 1-2 and claim 12 line 2).  Examiner is unclear if “the multiplicity of time associated calibration data records” in claim 1 line 5-6, claim 3 line 6, claim 4 line 6 and 8, claim 7 line 1-2, claim 9 line 1-2 and claim 12 line 2 is referring to “a corresponding multiplicity of time associated calibration data records” claimed in claim 1 line 3-4 or different type of “multiplicity of time associated calibration data records.”  If 	“the multiplicity of time associated calibration data records” in claim 1 line 5-6, claim 3 line 6, claim 4 line 6 and 8, claim 7 line 1-2, claim 9 line 1-2 and claim 12 line 2 is in reference to “a 
	Claims 1, 3, 4, 7, 9, and 12, have been examined based on the merits as best understood.  

Regarding claim 2, 3, 4, 5, and 10, applicant uses the phrase “the time associated calibration data records” (claim 2 line 2, claim 3 line 7, claim 4 line 7, claim 5 line 2-3, and claim 10 line 2-3).  Examiner is unclear if “the time associated calibration data records” in claim 2 line 2, claim 3 line 7, claim 4 line 7, claim 5 line 2-3, and claim 10 line 2-3 is in reference to “a corresponding multiplicity of time associated calibration data records” claimed in claim 1 line 3-4.  Examiner respectfully suggests that “the time associated calibration data records” in claim 2 line 2, claim 3 line 7, claim 4 line 7, claim 5 line 2-3, and claim 10 line 2-3 should read “the corresponding multiplicity of time associated calibration data records.”  If “the time associated calibration data records” in in claim 2 line 2, claim 3 line 7, claim 4 line 7, claim 5 line 2-3, and claim 10 line 2-3 is not in reference to “a corresponding multiplicity of time associated 
	Claims 2, 3, 4, 5, and 10 have been examined based on the merits as best understood.  

Regarding claims 3, 4, 8, and 9, applicant uses the term "some" in claim 3 line 3, claim 4 line 2, claim 8 line 2 and claim 9 line 1 which is a relative term which renders the claim indefinite.  The term "some" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner is unclear as to what is the meaning of the term “some” in the phrase “at least some of.”
	Claims 3, 4, 8, and 9 have been examined based on the merits as best understood.  

Regarding claim 3 and 7, applicant uses the phrase “the comparison” (claim 3 line 5 and claim 7 line 4).  Examiner is unclear as to whether “the comparison” in claim 5 line 5 is in reference to the “comparing” claimed in claim 1 line 5 or in reference to “a comparison data record” claimed in claim 1 line 6.  It could be a different concept intended by the applicant, explanations are requested.
	Claims 3 and 7 have been examined based on the merits as best understood.

Regarding claim 10 and 12, applicant uses the phrase “at least one” (claim 10 line 2 and claim 12 line 2).  Examiner is unclear if the “at least one” in claim 10 line 2 is the same “at least 
	Claims 10 and 12 have been examined based on the merits as best understood.

Regarding independent claim 16 and claim 18, applicant uses the phrase “the multiplicity of time associated calibration data records” (claim 16 line 7 and claim 18 line 4).  Examiner is unclear if “the multiplicity of time associated calibration data records” in claim 16 line 7 and claim 18 line 4 is referring to “a corresponding multiplicity of time associated calibration data records” claimed in claim 16 line 4-5 or different type of “multiplicity of time associated calibration data records.”  If “the multiplicity of time associated calibration data records” in claim 16 line 7 and claim 18 line 4 is in reference to “a corresponding multiplicity of time associated calibration data records” claimed in claim 16 line 4-5, Examiner respectfully suggests that “the multiplicity of time associated calibration data records” in claim 16 line 7 and claim 18 line 4 should read “the corresponding multiplicity of time associated calibration data records.”  If “the multiplicity of time associated calibration data records” in claim 16 line 7 and claim 18 line 4 is not in reference to “a corresponding multiplicity of time associated calibration data records” claimed in claim 16 line 4-5 then “the multiplicity of time associated calibration data records” in claim 16 line 7 and claim 18 line 4 lacks an antecedent basis.  However, it could be a different concept intended by the applicant, explanations are requested.    
	Claims 16 and 18 have been examined based on the merits as best understood.
Regarding claim 18, applicant uses the phrase “a state of the data converter” (line 3).  Examiner is unclear if “a state of the data converter” in claim 18 line 3 is the same “a state of the 
	Claim 18 has been examined based on the merits as best understood.

Regarding independent claim 20, applicant uses the phrase “the multiplicity of time associated calibration data records” (line 8-9).  Examiner is unclear if “the multiplicity of time associated calibration data records” in line 8-9 is referring to “a corresponding multiplicity of time associated calibration data records” claimed in line 6-7 or different type of “multiplicity of time associated calibration data records.”  If “the multiplicity of time associated calibration data records” in line 8-9 is in reference to “a corresponding multiplicity of time associated calibration data records” claimed in line 6-7, Examiner respectfully suggests that “the multiplicity of time associated calibration data records” in line 8-9 should read “the corresponding multiplicity of time associated calibration data records.”  If “the multiplicity of time associated calibration data records” in line 8-9 is not in reference to “a corresponding multiplicity of time associated calibration data records” claimed in line 6-7 then “the multiplicity of time associated calibration data records” in line 8-9 lacks an antecedent basis.  However, it could be a different concept intended by the applicant, explanations are requested.    
	Claim 20 has been examined based on the merits as best understood.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  There is no meaningful difference between claim 18 and the third limitation of independent claim 16.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson, U.S. Pub. No. 2003/0146863 A1 in further view of More, U.S. Pub. No. 2004/0102914 A1.

Regarding independent claim 1 Jonsson teaches:
	A method for monitoring a data converter configured to convert data using a calibration determined by a calibration data record (Jonsson, ¶ 0004), the method comprising: 
	calibrating the data converter in order to determine a corresponding multiplicity of time associated calibration data records at a multiplicity of different times (The specification defines “calibration data record” as “one or more calibration parameters” (¶ 0030), Jonsson teaches a “difference vector which represents the change in operating conditions since the last calibration initiation” (¶ 0037), Jonsson proposes several ways to determine the magnitude of the difference vector however in all of them                         
                            ∆
                            x
                        
                     represents the magnitude of the difference vector,                         
                            
                                
                                    ∆
                                    x
                                
                                
                                    i
                                
                            
                        
                     represents the “changes in operating condition parameters” and N represents the number of operating conditions parameters, “operating condition parameters” reads on “calibration parameters” which is by definition “calibration data record” therefore “operating condition parameters” reads on “calibration data records,”                         
                            
                                
                                    ∆
                                    x
                                
                                
                                    i
                                
                            
                        
                     represent changes that would occur at “a multiplicity of different times” since changes imply values taken at different times, (¶ 0037-¶ 0046)) ; and 
	Jonsson does not teach:
	determining a state of the data converter based on comparing at least one of the multiplicity of time associated calibration data records with a comparison data record.
	More teaches:
(More, during standard calibration mode (SCM) “calculations that compare said re-acquired points with previously recorded points”  are used to “compensate for component drift associated with the temperature difference measurements” where “”re-acquired points” reads on “at least one of the multiplicity of time associated calibration data records,” “temperature difference measurements” are part of the reference calibration mode (RCM) and reads on “comparison data record,” the comparisons and calculations are “used to substantially compensate for component drift associated with the temperature difference measurements” where “compensate for component drift” implies a “state of the data converter”  (¶ 0068-¶ 0070)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of a data converter as taught by Jonsson by including the comparison of calibration data records as disclosed by More to improve “high resolution difference measurement systems” in order to “permit temperature difference measurements, with resolution on the order of micro-degrees centigrade, and such that critical calibrations can be performed without interrupting normal system operation" (More                     ¶ 0020)).   

Regarding claim 2 Jonsson does not teach: 
	The method as claimed in claim 1, wherein the comparison data record comprises at least one other of the time associated calibration data records.
	More teaches:
(More, reference calibration mode (RCM) reads on “comparison data record” and records various reference and temperature difference measurements “over a range of ambient temperatures” which would imply at different times (¶ 0061-¶ 0065)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of a data converter as taught by Jonsson by including the comparison data records disclosed by More to improve “high resolution difference measurement systems” in order to “permit temperature difference measurements, with resolution on the order of micro-degrees centigrade, and such that critical calibrations can be performed without interrupting normal system operation" (More                     ¶ 0020)).   

Regarding claim 3 Jonsson as modified teaches:	
	wherein the method further comprises capturing at least one time associated ambient parameter at at least some of the multiplicity of different times, wherein the determining of the state of the data converter is further based on the at least one time associated ambient parameter (The specification states that “calibration data records can take into consideration ambient parameters at the calibration times” (¶ 0034) and that ambient parameters can be temperature (¶ 0043), Jonsson teaches that ambient temperature can be used to “trigger re-calibration” which reads on “state of the data converter,”                         
                            
                                
                                    ∆
                                    x
                                
                                
                                    i
                                
                            
                        
                     represents the “changes in operating condition parameters” which  would represent changes that occur at “a multiplicity of different times” since changes imply values taken at different times, (¶ 0038-¶ 0045, ¶ 0059)), and 
(Jonsson teaches “a calibration sequence is initiated if the (weighted) magnitude of the change in at least one of the parameters has exceeded the threshold” (¶ 0046), Jonsson also teaches  using an ambient parameter which represents the operating conditions (¶ 0059), “at least one of the parameters” implies the parameter may be an ambient parameter, “exceeds the threshold” implies a comparison therefore the threshold must also be of an ambient parameter in order for a comparison to make sense (¶ 0037-¶ 0046, ¶ 0059)).

Regarding claim 4 Jonsson as modified teaches: 
	wherein the method further comprises capturing at least one time associated ambient parameter at at least some of the multiplicity of different times, wherein the determining of the state of the data converter is further based on the at least one time associated ambient parameter (The specification states that “calibration data records can take into consideration ambient parameters at the calibration times” (¶ 0034) and that ambient parameters can be temperature (¶ 0043), Jonsson teaches that ambient temperature can be used to “trigger re-calibration” which reads on “state of the data converter,”                         
                            
                                
                                    ∆
                                    x
                                
                                
                                    i
                                
                            
                        
                     represents the “changes in operating condition parameters” which  would represent changes that occur at “a multiplicity of different times” since changes imply values taken at different times, (¶ 0038-¶ 0045, ¶ 0059)),  
	wherein at least two time associated ambient parameters are captured, and 
(Jonsson,                          
                            
                                
                                    ∆
                                    x
                                
                                
                                    i
                                
                            
                        
                     represents the “changes in operating condition parameters” changes imply the parameters were recorded at a “multiplicity of time,”                         
                            
                                
                                    ∆
                                    x
                                
                                
                                    i
                                
                            
                        
                     may represent the “at least one” and “the at least one other,” “operating condition parameters may be “ambient parameters” (¶ 0038-¶ 0048, ¶ 0059)).

Regarding claim 5 Jonsson as modified teaches: 
	wherein the selecting is effected such that the at least two time associated ambient parameters for the at least one and the at least one other of the time associated calibration data records are the same within a prescribed tolerance range (Jonsson, “operating condition parameters” reads on “calibration data records” (see claim 1 above),  operating condition parameters which can be ambient parameters have a “specified operating range” which reads on “prescribed tolerance range” (¶ 0059-¶ 0060)).

Regarding claim 6 Jonsson as modified teaches: 
	wherein the comparison data record comprises at least one threshold value (Jonsson, “a predetermined threshold magnitude” is used for comparison therefore must be part of the “comparison data record” (¶ 0037)).

Regarding claim 7 Jonsson as modified teaches: 

	wherein the comparison comprises comparison of values with respective corresponding comparison values (Jonsson, a “predetermined threshold value” is stored as part of the “comparison data record” (see claim 6 above) however there are a “multiplicity of time associated calibration data records” where “operating condition parameters” reads on “calibration data records” (see claim 1 above),  operating condition parameters can be a variety of different types of parameters therefore there must be a variety of “threshold value(s)” which reads on “multiplicity of comparison values,” for comparison to make sense, comparison of “values with respective corresponding comparison values” must take place. (¶ 0037, ¶ 0059)). 

Regarding claim 8 Jonsson as modified teaches: 
	wherein the method further comprises: 
	capturing at least one time associated ambient parameter at at least some of the multiplicity of different times, wherein the determining of the state of the data converter is further based on the at least one time associated ambient parameter (The specification states that “calibration data records can take into consideration ambient parameters at the calibration times” (¶ 0034) and that ambient parameters can be temperature (¶ 0043), Jonsson teaches that ambient temperature can be used to “trigger re-calibration” which reads on “state of the data converter,”                         
                            
                                
                                    ∆
                                    x
                                
                                
                                    i
                                
                            
                        
                     represents the “changes in operating condition parameters” which  would represent changes that occur at “at least some of the multiplicity of different times” since changes imply values taken at different times, (¶ 0038-¶ 0045, ¶ 0059)) .

Regarding claim 10 Jonsson as modified teaches: 
	further comprising storing the at least one time associated ambient parameter and/or storing at least one of the time associated calibration data records (Jonsson, “measured parameter values” which reads on “time associated ambient parameter” and “time associated calibration data records” where “operating condition parameters” reads on “calibration data records” (see claim 1 above), and “operating condition parameters” may be “ambient parameters” are stored in RAM. (¶ 0056, ¶ 0059)).

Regarding claim 11 Jonsson as modified teaches: 
	wherein the at least one time associated ambient parameter comprises in each case at least one of the following ambient parameters: temperature or supply voltage (Jonsson teaches supply voltage and an “ambient temperature” as an “ambient parameter” (¶ 0029, ¶ 0059)).

Regarding claim 12 Jonsson as modified teaches: 
	wherein at least one of the multiplicity of time associated calibration data records and the comparison data record comprise at least one reference calibration data record and a second time associated calibration data record, 
	wherein the determining of the state of the data converter is effected based on a comparison of the at least one reference calibration data record with the second time associated calibration data record (Jonsson, “threshold” reads on “reference calibration data record”  and is part of the comparison, parameters change with respect to time therefore the operating parameter                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     may be a “a second time associated calibration data record”  as “operating parameter” reads on “calibration data records” (see claim 1 above), “exceeds a predetermined change threshold” reads on “state of the data converter” (¶ 0029, ¶ 0049)).
	wherein the at least one reference calibration data record is obtained by calibrating the data converter for one of the following reasons: 
	a production test of the data converter, 
	a module test of the data converter, wherein the data converter is coupled to at least one external component, 
	exceeding of a prescribed value of a supply voltage at the data converter, or 
	completion of an initialization phase of the data converter (Jonsson, system “determines  the change in operating conditions by determining and combining the operating parameter changes” where “operating parameter” reads on “calibration data record” (see claim 1 above), “supply voltage” may be an “operating parameter,” if the change in “operating parameters” e.g. “supply voltage” “exceeds a predetermined threshold” then a calibration is initiated therefore Jonsson teaches “calibrating the data converter” because of the “exceeding of a prescribed value of a supply voltage at the data converter” (¶ 0029, ¶ 0048).

Regarding independent claim 16 Jonsson teaches:
	An apparatus for data conversion (Jonsson, Abstract), comprising: 
	a data converter configured to convert data using a calibration determined by a calibration data record; 
	a calibration circuit configured to determine a corresponding multiplicity of time associated calibration data records at a multiplicity of different times (The specification defines “calibration data record” as “one or more calibration parameters” (¶ 0030), Jonsson teaches a “difference vector which represents the change in operating conditions since the last calibration initiation” (¶ 0037), Jonsson proposes several ways to determine the magnitude of the difference vector however in all of them                         
                            ∆
                            x
                        
                     represents the magnitude of the difference vector,                         
                            
                                
                                    ∆
                                    x
                                
                                
                                    i
                                
                            
                        
                     represents the “changes in operating condition parameters” and N represents the number of operating conditions parameters, “operating condition parameters” reads on “calibration parameters” which is by definition “calibration data record” therefore “operating condition parameters” reads on “calibration data records,”                         
                            
                                
                                    ∆
                                    x
                                
                                
                                    i
                                
                            
                        
                     represent changes that would occur at “a multiplicity of different times” since changes imply values taken at different times, (¶ 0037-
¶ 0046)); and 
	Jonsson does not teach:
	a monitoring circuit configured to determine a state of the data converter based on comparison of at least one of the multiplicity of time associated calibration data records with a comparison data record.
	More teaches:
	 a monitoring circuit configured to determine a state of the data converter based on comparison of at least one of the multiplicity of time associated calibration data records with a comparison data record (More, during standard calibration mode (SCM) “calculations that compare said re-acquired points with previously recorded points”  are used to “compensate for component drift associated with the temperature difference measurements” where “”re-acquired points” reads on “at least one of the multiplicity of time associated calibration data records,” “temperature difference measurements” are part of the reference calibration mode (RCM) and reads on “comparison data record,” the comparisons and calculations are “used to substantially compensate for component drift associated with the temperature difference measurements” where “compensate for component drift” implies a “state of the data converter”  (¶ 0068-
¶ 0070)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of a data converter as taught by Jonsson by including the comparison of calibration data records as disclosed by More to improve “high resolution difference measurement systems” in order to “permit temperature difference measurements, with resolution on the order of micro-degrees centigrade, and such that critical calibrations can be performed without interrupting normal system operation" (More                     ¶ 0020)).   

Regarding claim 18 Jonsson does not teach:
	wherein the monitoring circuit is configured to: 
	determine a state of the data converter based the comparison of the at least one of the multiplicity of time associated calibration data records with the comparison data record.
	More teaches:
	wherein the monitoring circuit is configured to: 
	determine a state of the data converter based the comparison of the at least one of the multiplicity of time associated calibration data records with the comparison data record (More, during standard calibration mode (SCM) “calculations that compare said re-acquired points with previously recorded points”  are used to “compensate for component drift associated with the temperature difference measurements” where “”re-acquired points” reads on “at least one of the multiplicity of time associated calibration data records,” “temperature difference measurements” are part of the reference calibration mode (RCM) and reads on “comparison data record,” the comparisons and calculations are “used to substantially compensate for component drift associated with the temperature difference measurements” where “compensate for component drift” implies a “state of the data converter”  (¶ 0068-¶ 0070)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of a data converter as taught by Jonsson by including the comparison of calibration data records as disclosed by More to improve “high resolution difference measurement systems” in order to “permit temperature difference measurements, with resolution on the order of micro-degrees centigrade, and such that critical calibrations can be performed without interrupting normal system operation" (More                     ¶ 0020)).   

Regarding claim 19 Jonsson as modified teaches:
	wherein the data converter is an analog to digital converter or a digital to analog converter (Jonsson, Abstract).

Regarding independent claim 20 Jonsson teaches:
Independent claim 20. 
	A system for converting data (Jonsson, Abstract, ¶ 0004), comprising: 
	a data converter, wherein the data converter is configured to convert data using a calibration determined by a calibration data record, 
	a monitoring circuit for the data converter, wherein the monitoring circuit for the data converter is configured to: 
(The specification defines “calibration data record” as “one or more calibration parameters” (¶ 0030), Jonsson teaches a “difference vector which represents the change in operating conditions since the last calibration initiation” (¶ 0037), Jonsson proposes several ways to determine the magnitude of the difference vector however in all of them                         
                            ∆
                            x
                        
                     represents the magnitude of the difference vector,                         
                            
                                
                                    ∆
                                    x
                                
                                
                                    i
                                
                            
                        
                     represents the “changes in operating condition parameters” and N represents the number of operating conditions parameters, “operating condition parameters” reads on “calibration parameters” which is by definition “calibration data record” therefore “operating condition parameters” reads on “calibration data records,”                         
                            
                                
                                    ∆
                                    x
                                
                                
                                    i
                                
                            
                        
                     represent changes that would occur at “a multiplicity of different times” since changes imply values taken at different times, (¶ 0037-¶ 0046)); and 
	Jonsson does not teach:
	determine a state of the data converter based on comparing at least one of the multiplicity of time associated calibration data records with a comparison data record.	
	More teaches:
	determining a state of the data converter based on comparing at least one of the multiplicity of time associated calibration data records with a comparison data record (More, during standard calibration mode (SCM) “calculations that compare said re-acquired points with previously recorded points”  are used to “compensate for component drift associated with the temperature difference measurements” where “”re-acquired points” reads on “at least one of the multiplicity of time associated calibration data records,” “temperature difference measurements” are part of the reference calibration mode (RCM) and reads on “comparison the comparisons and calculations are “used to substantially compensate for component drift associated with the temperature difference measurements” where “compensate for component drift” implies a “state of the data converter” (¶ 0068-¶ 0070)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of a data converter as taught by Jonsson by including the comparison of calibration data records as disclosed by More to improve “high resolution difference measurement systems” in order to “permit temperature difference measurements, with resolution on the order of micro-degrees centigrade, and such that critical calibrations can be performed without interrupting normal system operation" (More                     ¶ 0020)).   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jonsson as modified as applied to claim 8 above, and further in view of King, U.S. Pub. No. 2015/0032403 A1.

Regarding claim 9 Jonsson as modified does not teach:
	further comprising normalizing at least some of the multiplicity of time associated calibration data records in each case on the basis of the at least one time associated ambient parameter.
	King teaches:
	further comprising normalizing at least some of the multiplicity of time associated calibration data records in each case on the basis of the at least one time associated ambient parameter (King, “compensation parameters are used by the systems to modify performance” therefore “compensation parameters” reads on “calibration data records” (see claim 1 above), “compensation parameters” are part of the “compensation function” which is normalized with respect to the temperature (Abstract, ¶ 0212-¶ 0217)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of a data converter as taught by Jonsson by implementing a well-known method applied within the art, normalization, as disclosed by King, in order to provide the expected results (KSR, see MPEP 2143).   

Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson as modified as applied to claims 1 and 16 respectively above, and further in view of Fujiwara et al., (hereinafter Fujiwara), U.S. Pat. No. 5,966,676.

Regarding claim 13 Jonsson as modified does not teach:
	wherein the state of the data converter comprises a degradation state.
	Fujiwara teaches:
	wherein the state of the data converter comprises a degradation state (Fujiwara, “analyzing apparatus” reads on “data convertor,” “a CAUTION signal” reads on “degradation state” (col 1 line 45-col 2 line 18)). .
  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of a data converter as taught by Jonsson by including a degradation state as disclosed by Fujiwara in order to avoid serious problems due to “missing data due to calibration inability” (Fujiwara col 1 line 34-41).  

Regarding claim 14 Jonsson as modified does not teach:
	wherein the method further comprises: 
	providing at least one signal based on the degradation state of the data converter, wherein the at least one signal is a measure of the degradation state of the data converter.
	Fujiwara teaches:
	wherein the method further comprises: 
	providing at least one signal based on the degradation state of the data converter, wherein the at least one signal is a measure of the degradation state of the data converter (Fujiwara, “analyzing apparatus” reads on “data convertor,” “calibration-inability warning method” reads on “degradation state of the data converter” (fig. 1, col 1 line 45-col 2 line 18)). .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of a data converter as taught by Jonsson by including a degradation state signal as disclosed by Fujiwara in order to avoid serious problems due to “missing data due to calibration inability” (Fujiwara col 1 line 34-41).  

Regarding claim 15 Jonsson as modified does not teach:
	wherein the method further comprises: 
	shutting down the data converter or outputting a warning based on the measure of the degradation state of the data converter.	
	Fujiwara teaches:
	wherein the method further comprises: 
(Fujiwara, CAUTION signal is outputted to operator indicating maintenance to analyzing apparatus, which reads on “data convertor,” is necessary before failure (col 2 line 36-col 3 line 52)) .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of a data converter as taught by Jonsson by including a warning signal due to the degradation state as disclosed by Fujiwara in order to avoid serious problems due to “missing data due to calibration inability” (Fujiwara col 1 line 34-41).  

Regarding claim 17 Jonsson as modified does not teach:
	further comprising: 
	a signal interface configured for providing at least one signal based on the state of the data converter; or 
	a shutdown circuit configured for shutting down the data converter based on the state of the data converter.
	Fujiwara teaches:
	further comprising: 
	a signal interface configured for providing at least one signal based on the state of the data converter; or 
	a shutdown circuit configured for shutting down the data converter based on the state of the data converter (Fujiwara, “analyzing apparatus” reads on “data convertor,” “calibration-inability warning method” reads on “degradation state of the data converter, ”  “disposition can be quickly carried out when calibration inability actually occurs” (col 3 line 50-51) implies a shutdown therefore there must be a “shutdown circuit” (fig. 1, col 1 line 45-col 2 line 18, col 2 line 36-col 3 line 52)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of a data converter as taught by Jonsson by including a degradation state signal and a shutdown signal due to the degradation state as disclosed by Fujiwara in order to avoid serious problems due to “missing data due to calibration inability” (Fujiwara col 1 line 34-41).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wojewoda, U.S. Pat. No. 7,710,303 B2 teaches offset and gain calibration of an ADC using internal voltage references. Knusen, U.S. Pat. No. 6,232,897 B1 teaches calibration of an ADC where one or more of the current generators may produce linearity errors in the A/D converter.  Warner, U.S. Pat. No 8,816,886 B1 teaches controlling the effective gain of an ADC when the ADC is occasionally or continuously calibrated using statistics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865
                                                                                                                                                                                                        /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        4/16/2021